Citation Nr: 0627702	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  05-28 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for arthritis of both 
knees.

2.  Service connection for frostbite.

3.  Service connection for hemorrhage of the stomach.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1952 through 
September 1954.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Board notes that the veteran initially requested a travel 
board hearing in front of a veterans law judge (VLJ), but 
ultimately cancelled the hearing prior to his scheduled date.  

The Board notes the July 2006 argument made by the veteran's 
representative that the claim of service connection remained 
opened from the veteran's initial claim.  The Board has 
reviewed the record and finds that a timely substantive 
appeal has not been submitted concerning the March 1972 RO 
denial of the claim of service connection for a bilateral 
knee disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(Court) established significant new requirements with respect 
to the content of the duty to assist notice, which must be 
provided to a veteran who is petitioning to reopen a claim, 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA).  The Court held that the VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim as well as the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  In addition, the Court held that 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a claim for 
service connection may be affected by the evidence that was 
of record at the time that the prior claim was finally 
denied.  The question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis 
on which the prior claim was denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, that the 
Secretary look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

The notice letter which was provided in this case does not 
meet these requirements.  In particular, the letter did not 
specify that the prior claim for service connection was 
denied on the bases that the evidence regarding continuity of 
the veteran's knee disability after discharge from service 
was found insufficient in the previous decision denying the 
underlying service connection claim.  


The Board notes that service connection was denied for 
hemorrhage of the stomach and for frostbite by way of a 
January 2005 rating decision.  In an August 2005 VA Form 9, 
it appears that the veteran was also submitting a notice of 
disagreement with the denial of the claims of service 
connection for hemorrhage of the stomach and for frostbite.  
The veteran should be issued a statement of the case. 

Accordingly, the case is REMANDED for the following action:

1.	The AMC should send a revised duty to 
assist notice informing the veteran of 
the information and evidence necessary to 
establish service connection for a 
disability, the information and evidence 
necessary to establish new and material 
evidence, and the information and 
evidence that would be necessary to 
substantiate the elements required to 
establish service connection that were 
found insufficient in the previous 
denial.  Specifically, the letter must 
inform the veteran that the claim was 
previously denied based on a lack of 
evidence of continuity of a knee 
disability following discharge from 
service.  The letter should also include 
notice of what evidence, if any, the 
claimant is expected to obtain and 
submit, and what evidence will be 
retrieved by VA, as well as notice that 
the veteran should provide any evidence 
in his possession that pertains to the 
claim.  See Quartiuccio v. Principi, 16 
Vet. App. 183 (2002); 38 U.S.C.A. §§ 
5102, 5103 and 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  Notice of the 
type of evidence necessary to establish 
an increased rating and an effective date 
in the event that service connection is 
awarded should also be provided.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

2.	The veteran should then be afforded an 
opportunity to submit a response.  
Thereafter, the AMC should undertake any 
appropriate development of the evidence.
3.	Issue the veteran a statement of the 
case on the claims of service connection 
for hemorrhage of the stomach and for 
frostbite.  If the veteran submits a 
timely substantive appeal, forward the 
claims to the Board for appellate 
review.

4.	If any additional evidence is obtained, 
the AMC should readjudicate the 
veteran's current claim on appeal.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


